DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-9 and 18-20 are pending and the subject of this FINAL Office Action.  

Claim Rejections - 35 USC § 112- Indefiniteness – Maintained-in-Part
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 18-20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine the metes and bounds of “attribute.”  Claim 1 states “obtain three-dimensional shape data in which a three-dimensional shape is represented by a plurality of three-dimensional voxels and an attribute is assigned to each of the plurality of three-dimensional voxels.”  “Attribute” is not clearly defined in the specification.  The common meanings of “attribute” is “a quality, character, or characteristic ascribed to someone or something” or “an object closely associated with or belonging to a specific person, thing, or office.”  See Merriam-Webster, definition of attribute, avail at https://www.merriam-webster.com/dictionary/attribute, accessed 09/09/20202.  From these definitions, it is unclear what constitutes an “attribute.”  Furthermore, neither the claims nor the specification clearly explains which attribute(s) of which 3D element(s) can be used to divide the 3D shape into partial shapes.  At best, the specification states attributes as “properties of a voxel such as the presence or absence of the voxel, a color, strength, and a material ratio, but a type of the attribute is not limited thereto” (para. 0036).  This is the only example.  From this single example, it is impossible to determine what other 3D element “attribute” could be encompassed by the broad, generic, vague term “attribute.”  In fact, it is impossible to distinguish this single example from prior art because the prior art teaches to use voxels and “attributes” thereof (US20150145177A1; US 20150351871; US 20160144572; US 20180319087; US 20170372513; US 20190179288; US 20200098195; US 20210241525).  Yet the claims fail to explain which and how voxel “attributes” are used to divide 3D objects.  In other words, voxel “attributes” alone to divide 3D objects is so broad and vague that it is impossible to determine how to apply prior art.
Response to Arguments
The Office is not persuaded of error by Applicant arguments in the Reply 11/01/2022 because Applicants fail to address the rejection based on “attribute.”  The Reply is silent as to “attributes.”  Furthermore, a mere histogram of voxels is not allowable (see e.g. US 20120063655; US 7702380; US 20120230566; EP 3081161 A1; US 20190337231; US 20200122405; US 20200234486; US 20200031058; US 20220031848; WO 2020229692).  Thus, it is unclear how the “histogram of attribute values of the attributes [of the voxels]” is distinguishable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743